TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 18, 2018



                                     NO. 03-18-00102-CV


                                   Harold Almon, Appellant

                                                v.

                            Skyline Terrace Apartments, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
             DISMISSED AS MOOT-- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on February 7, 2018. Having

reviewed the record, the Court concludes that the appeal should be dismissed. Therefore, the

Court dismisses the appeal as moot. Appellant shall pay all costs relating to this appeal, both in

this Court and the court below.